Citation Nr: 0614287	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  98-12 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, and from September 1950 to June 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing at the RO in August 2000.  Although he also 
requested a Board hearing, he subsequently withdrew the 
request.

The March 1998 rating decision granted entitlement to service 
connection for PTSD, assigning a 10 percent disability 
rating, effective July 28, 1997.  The veteran perfected an 
appeal as to the disability rating assigned.  In December 
2004, the Board granted entitlement to a 50 percent 
disability evaluation, but no higher, for the veteran's 
service-connected PTSD, effective July 28, 1997.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

While the case was pending before the Court, in October 2005, 
the appellant's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion to Partially Vacate and Remand.  In an October 
2005 Order, the Court granted the motion, and remanded the 
portion of the Board's decision that denied an initial 
evaluation in excess of 50 percent for PTSD, consistent with 
the October 2005 Joint Motion. 

Pursuant to the Joint Motion, the parties agreed that there 
was sufficient evidence in the record to form the basis of an 
informal claim for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), and that the veteran should be provided 
with an application form so that he could execute a formal 
claim for a TDIU.  Although it appears to the Board that the 
issue of TDIU is moot in view of the following Board 
decision, the matter of furnishing the veteran with a TDIU 
claim form is nevertheless referred to the RO since this 
direction was included in the Joint Remand upon which the 
Court's October 2005 Order was based.  


FINDING OF FACT

During the entire period covered by the appeal on the PTSD 
issue, the veteran's service-connected PTSD has resulted in a 
disability picture which more nearly approximates 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions, and hallucinations.  


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met, effective from July 28, 1997.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ Part 4, including 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  However, discussion of VCAA 
compliance in this case is not necessary.  In view of the 
Board's favorable decision, there is no resulting prejudice 
to the veteran as a result of any VCAA deficiency.   

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short - and long - term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment, impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The veteran served in Korea and received the Combat 
Infantryman's Badge.  

The veteran underwent a VA psychiatric examination in August 
1988 in which diagnoses of dysthymia and history of 
alcoholism were rendered.

The veteran was hospitalized on two occasions in December 
1997 for anxiety and depression.  He was initially 
hospitalized on December 10, complaining that he was 
"jumpy" and "apprehensive."  He reported longstanding 
depression, and decreased appetite, fatigue, sleep 
disturbance, inability to concentrate and anhedonia.  He 
reported one past suicide attempt in which he reportedly 
tried to jump in front of a train but was stopped.  He 
reported auditory hallucinations in which he hears the 
devil's voice trying to "mess him up."  He was discharged 
on December 16, and the discharge diagnosis was major 
depression with psychotic features.  On December 26, the 
veteran presented to the emergency room complaining of 
feeling very nervous and agitated because of stress and noise 
in his home environment.  He was discharged on January 6, 
1998, and the discharge diagnosis was dysthymia; rule out 
major depressive disorder with questionable psychotic 
features, and past history of alcohol usage.  

The veteran underwent a VA examination in January 1998.  He 
reported that he had been essentially homeless since 1985, 
and was homeless at least 4 times.  At the time of the 
examination he lived with an elderly woman in a senior 
citizen home and was not working.  He reported having 15 
different types of jobs, like stockman, and never kept any 
job for very long.  The veteran reported that he became 
agitated by noise or other people and could not stay at jobs.  
He reported having no friends or family for which he 
associates with.  He reported that he does not miss his 
family.  The veteran reported that in the military, he was in 
combat and shot at a great deal.  He explained that combat 
was a very stressful experience for him and he had lived with 
a great deal of fear ever since.  The veteran reported having 
heard voices for the last 30 years.  The veteran explained 
that since the military he has had difficulty with anxiety, 
hypersensitive to noises, and has never been able to hold a 
job.  The veteran was married once for a short time and his 
wife annulled the marriage.  He reported that the voices he 
hears bother him when he is under stress.  The veteran 
reported that he attempted suicide once in 1990 by attempting 
to jump in front of a train but someone stopped him.

The examiner observed that the veteran's speech was of normal 
volume and procity.  He appeared slightly irritable with a 
slight dysthymic mood.  He appeared fatigued and he reported 
sleeping only in spurts.  His thoughts were generally goal-
directed though circumstantial at times.  The veteran 
reported chronic audio hallucinations, however, they appeared 
not to be bothering him very much.  The veteran reported that 
he sees red flashes and thinks about the Korean War.  The 
examiner reported that the veteran was hypersensitive to 
noises, despite his poor hearing.  The examiner noted that 
the veteran was extremely sensitive to stress, overwhelmed 
with anxiety, and his hypersensitivity to noises appeared to 
be related to combat.  The veteran reported that he had to 
leave jobs because he could not handle the noises.  He 
reported no suicidal or homicidal ideation.  The veteran 
appeared calm relative to the previous month, however, he 
complained of chronic levels of anxiety.  The examiner 
diagnosed chronic schizophrenia and PTSD, moderate.  The 
examiner noted that the veteran was on anti-psychotic drugs, 
Hydrochlorothiazide and Trilafon, and an anti-depressant, 
Zoloft.

The veteran had a mental health check-up in March 1999.  He 
was angry and disgruntled.  His dress was neat, affect was 
markedly constricted, mood was moderately depressed, and he 
was not suicidal/homicidal.  His speech was underproductive 
in volume and normal in rhythm.  He was somewhat guarded.  
The hallucinations had abated but still were present.  He was 
oriented in all spheres and his insight and judgment appeared 
fair.  The examiner assigned a Global Assessment Functioning 
(GAF) score between 31 to 40.  It was noted that the veteran 
was taking Perphenazine to treat psychotic disorders and 
Sertraline to treat depression.

The veteran underwent a December 1999 VA mental health 
examination.  He appeared impatient waiting for the 
interview.  He was appropriately dressed.  He appeared 
irritable, angry, and paranoid.  He was anxious at first and 
had a difficult time maintaining eye contact.  His affect was 
somewhat inappropriate.  He appeared chronically depressed, 
lacked motivation, and acted with a "who cares" attitude.  
The examiner noted the veteran complained of night sweats, 
that he felt very jumpy, and reacted to thoughts of the 
Korean War.  He presented as paranoid in general but in terms 
of the whole world is his enemy which seemed to be related to 
service but given his overall schizophrenic presentation the 
symptoms were hard to separate.  Initially in the interview 
the veteran was uncooperative but later became cooperative.  
The veteran reported that he still lived with an elderly 
disabled woman which was a workable situation.  He reported 
that he was paranoid about his neighbors.  He reported that 
he stayed away from people as best that he can because he 
felt that when he was around people he was around the devil.  
The veteran had general chronic disgruntled discontent, but 
not in any specific area.  The examiner renewed the earlier 
diagnosis of chronic schizophrenia and chronic PTSD moderate.  
The examiner noted that veteran continues to take 
antidepressant medication.  The examiner assigned a GAF score 
of 40.

At a June 2000 VA mental health examination, the veteran was 
less angry than when the examiner treated him in March 1999.  
The examiner noted that the veteran was angry and disgruntled 
often and used profanities in context of his paranoid 
concerns.  The examiner found that he is chronically 
paranoid, but he was not out of control and did not require 
hospitalization.  The examiner found that the veteran's 
ability to interact socially in an acceptable manner was 
severely restricted and so was his employability.  The 
veteran was neat, his affect was markedly constricted, his 
mood was moderately depressed, and he was not 
suicidal/homicidal.  The veteran's speech was underproductive 
in volume and normal in rhythm.  The veteran was somewhat 
guarded and evasive.  The veteran reported he still had 
hallucinations and they steer him wrong but they have abated 
some.  The veteran indicated suicidal/homicidal tendencies on 
occasion but was vague about them.  The examiner found that 
he was oriented in all spheres but insight and judgment were 
impaired.  The examiner assigned a GAF score of 42 and noted 
that he was still taking the same medications as the March 
1999 check-up.

During the August 2000 hearing, the veteran testified that he 
received little sleep and it was intermittent.  He had 
frequent nightmares of Korea and daily flashbacks of the war 
that are set off by specific sounds.  He reported he was 
depressed every day.  He reported that he avoids people in 
general and crowds.  The veteran explained that he is always 
agitated.  He reported having little concentration.  He 
explained that he has not been employed since 1984.  He 
explained that he goes places, like the library and senior 
center, but eats and reads alone.

VA progress notes indicated that in June 2001 he was 
continued on medication and was doing well with them.  
Progress notes in December 2001 indicated that his mood was 
generally dysphoric.

The Board remanded this case in September 2003 to obtain 
another VA examination and determine what symptoms are 
associated with the PTSD without the chronic schizophrenia 
and what GAF score would be appropriate for the PTSD alone.  
The veteran had another VA examination in May 2004.  At the 
examination the veteran was a poor historian that lacked 
spontaneity and depth to his historical review.  The veteran 
appeared somewhat blunted with inappropriate affect.  He 
endorsed a variety of delusional symptoms, as well as high 
levels of anxiety and irritability.  The veteran claimed he 
felt chronically jittery, unable to sit still, feelings of 
suspicion, inability to tolerate noise, and experience 
chronic conflict with others.  The examiner noted that the 
veteran withdraws in the face of various stressors.  The 
veteran has frequent nightmares that cause him to wake up in 
a sweat and has occasional flashbacks during the day.  The 
veteran reported that he hears voices, most commonly the 
devil's voice who harasses him and directs others against 
him.  The examiner noted that his delusions of thoughts and 
delusions of persecution (as the devil has set the world 
against him) are fixed and nonamenable to reality testing.

At the May 2004 examination the veteran appeared to have a 
relatively poor judgment, limited insight and lacked in 
resiliency and ability to cope with minimal stressors.  The 
examiner found that the veteran was not presently suicidal or 
homicidal but noted his previous single suicide attempt.  The 
examiner noted that the veteran had a history of holding 
numerous jobs for brief periods but has not worked for the 
last 15 years.  The examiner noted that the veteran lives 
with an elderly lady and helps her maintain the apartment 
other than that he has no close friends and does not keep 
contact with his family.  The veteran was able to respond to 
a variety of basic cognitive tests; his memory was four out 
of four after five minutes, he was able to do simple 
calculations, he had an adequate fund of knowledge, and there 
was some capacity for abstraction.  However, the veteran's 
constructional ability was severely impaired.

The May 2004 examiner concurred with the previous diagnosis 
of both schizophrenia and PTSD.  He explained that "[t]he 
degree of disability appears to be somewhat divided between 
the two diagnoses.  His anxiety symptoms and his irritability 
appear to be somewhat related to his Post-Traumatic Stress 
Disorder, this causes him the most discomfort.  His inability 
to relate to others and his poor reality testing and his poor 
adaptive skills appear to be related to his chronic 
schizophrenia.  Certainly the two conditions interact with 
each other."  The examiner opined that his disability is 
aggravated by the schizophrenia but in some component is 
related to his PTSD.  The examiner assigned an overall GAF 
score of 40 for both conditions, noting the active psychotic 
symptoms.  The examiner assigned a GAF score of 50 for the 
PTSD alone.

In the instant case, the Board finds that the symptoms of the 
veteran's PTSD during the time period covered from the appeal 
most nearly approximate a 100 percent disability evaluation.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges the multiple psychiatric diagnoses 
over the course of the veteran's lifetime, and during the 
course of this appeal.  Upon his initial hospitalization in 
December 1997, the discharge diagnosis was major depression 
with psychotic features, and upon a second hospitalization 
the same month, the discharge diagnosis was dysthymia, and 
rule out major depressive disorder with questionable 
psychotic features, and past history of alcohol usage.  The 
Board notes, however, that service connection is not in 
effect for these disabilities, and symptomatology associated 
with these psychiatric diagnoses are not to be considered 
when rating the veteran's service-connected PTSD.  

A diagnosis of PTSD was initially rendered at a VA 
examination in January 1998, in addition to a diagnosis of 
chronic schizophrenia.  The veteran reported that he had been 
homeless several times since 1985, although he was living 
with an elderly woman.  He reported agitation with noise, and 
the inability to keep a job.  He reported no friends or 
family.  He had heard voices for the past 30 years.  Although 
the veteran's speech was of normal volume and procity, he 
appeared slightly irritable, fatigued, and reported chronic 
audio hallucinations.  He reported chronic levels of anxiety, 
and hypersensitivity to noises that appeared to be related to 
combat.  The examiner, however, did not distinguish the 
symptomatology related to chronic schizophrenia and PTSD.  

On examination in March 1999, the examiner assigned a GAF 
between 31 and 40, indicative of some impairment in reality 
testing or communications or major impairment in several 
areas.  The examiner, however, did not specifically note a 
diagnosis nor did the examiner distinguish the symptomatology 
related to his PTSD and other psychiatric disorders.  

On examination in December 1999, the examiner noted the 
veteran's paranoia which seemed to be related to service, but 
given his overall schizophrenic presentation, the symptoms 
were hard to separate.  The examiner renewed the earlier 
diagnosis of chronic schizophrenia and chronic PTSD moderate.  
The examiner assigned a GAF score of 40, which again was 
indicative of major impairment in several areas.  

On examination in June 2000, the symptomatology reported was 
similar including impairment of insight and judgment, 
continued hallucinations, and he was vague about 
suicidal/homicidal tendencies.  A GAF score of 42 was 
assigned which was indicative of serious symptoms or 
impairment.  

At a final examination in May 2004, although the examiner 
opined that his irritability appeared to be somewhat related 
to his PTSD, and his inability to relate to others and his 
poor reality testing and poor adaptive skills appeared to be 
related to chronic schizophrenia, the examiner opined also 
that the two conditions interact with each other.  The 
examiner assigned an overall GAF score of 40, however, 
assigned a GAF score of 50 for PTSD alone, which would be 
indicative of serious symptoms or impairment, to include 
social and occupational impairment.  

Although it is apparent that the veteran's nonservice-
connected chronic schizophrenia accounts for some of his 
psychiatric symptomatology, the Board finds that over the 
course of many years, the symptomatology for both chronic 
schizophrenia and PTSD are indistinguishable, and have an 
aggravating effect.  Thus, upon review of the schedular 
criteria, a 100 percent disability rating is warranted when 
total occupational and social impairment is shown due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations.  

In light of the VA treatment records and medical opinions 
from the veteran's treating physicians as it relates to his 
unemployability and social functioning, and GAF scores 
indicating some impairment in reality testing or 
communications, or major impairment in work, family 
relations, judgment, thinking or mood, and otherwise 
indicating severe impairment, the Board concludes that the 
criteria for a 100 percent disability rating has been met 
from July 28, 1997.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Therefore, the Board finds that a 100 percent rating for PTSD 
is warranted, from July 28, 1997.  Fenderson, supra.  




ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is warranted.  Thus, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


